Citation Nr: 0014750	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for residuals of a left 
lower extremity injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1950 to 
November 1952.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the No. Little Rock, Arkansas, Regional 
Office (RO), which denied service connection for defective 
hearing, tinnitus, hypertension, residuals of a head injury, 
headaches, and residuals of a left lower extremity injury, on 
the grounds that the claims were not well grounded.

In a November 1997 decision, the Board denied the issue of 
service connection for hypertension on the grounds that the 
claim was not well grounded; and remanded to the RO the 
remaining issues.  Indicated development has been 
accomplished to the extent indicated, and the matter is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant's defective hearing had an in-service onset, was 
initially manifested to a compensable degree within the one-
year presumptive period after service, or is reasonably 
related to any incident of service.  

2.  It has not been shown, by competent evidence, that 
appellant's tinnitus is related to military service.

3.  It has not been shown, by probative competent evidence, 
that appellant has residuals of a head injury, headaches, and 
residuals of a left lower extremity injury that had an in-
service onset or, if preexistent to service, permanently 
worsened during service.  


CONCLUSION OF LAW

Appellant has not submitted evidence of well-grounded claims 
for entitlement to service connection for defective hearing, 
tinnitus, residuals of a head injury, headaches, and 
residuals of a left lower extremity injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether appellant 
has presented evidence of well-grounded claims with respect 
to the issues of service connection for defective hearing, 
tinnitus, residuals of a head injury, headaches, and 
residuals of a left lower extremity injury.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection for 
VA disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It should be added that with respect to these not well-
grounded service connection claims for defective hearing, 
tinnitus, residuals of a head injury, headaches, and 
residuals of a left lower extremity injury, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings of the specific reasons that the claims 
were denied.  See in particular, a May 1996 Statement of the 
Case and a September 1999 Supplemental Statement of the Case, 
that included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim and service 
connection principles.  Additionally, his representative in 
an October 1999 written statement expressed familiarity with 
the well-groundedness concept.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support these 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

Moreover, pursuant to the Board's November 1997 remand, the 
RO sought any additional, relevant records, including those 
pertaining to an alleged preservice motorcycle accident; 
additional service medical records; employment medical 
records; and Social Security Administration medical records.  
To the extent available, additional records were obtained and 
associated with the claims folder.  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any other specific competent evidence that 
would, if obtained, render these service connection claims 
well grounded.  In February 1998 and October 1999 written 
statements, appellant indicated that he had no further 
information/evidence to submit.  

Additionally, in response to the Board's November 1997 remand 
directives, a number of VA examinations were conducted with 
respect to the claimed service connection conditions.  Thus, 
it appears that the application is complete, and there are no 
indications that additional evidence exists which should or 
could be obtained.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  


A.  Service Connection for Defective Hearing and Tinnitus

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provide:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

Appellant's service medical records, including a November 
1952 Medical Survey Board report, do not reveal complaints, 
findings, or diagnoses pertaining to defective hearing and 
tinnitus.  A November 1952 initial application for VA 
disability benefits did not mention any defective hearing and 
tinnitus.  It was not until 1995, nearly four decades after 
service, that appellant initially contended that during 
service in the latter part of 1950, he sustained a head 
injury when struck in a fight, and has experienced residuals 
of a head injury, including defective hearing and tinnitus, 
ever since.  See appellant's May 1995 written statement, June 
1996 Substantive Appeal, and his representative's written 
statements.  A December 1995 VA audiologic examination 
diagnosed tinnitus and defective hearing, without medical 
opinion rendered as to their etiology; and an April 1998 VA 
audiologic examination did not include medical opinion as to 
their etiology either.  On that latter examination, appellant 
reported that he had experienced constant "cricket" 
tinnitus in the ears since the mid-1970's.  The other post-
service clinical evidence of record does not relate 
appellant's hearing loss or tinnitus to service or any 
incident of service.  

In conclusion, appellant has not submitted any competent 
evidence showing that his current defective hearing 
disability and tinnitus are related to service or that 
sensorineural hearing loss was manifested within the one-
year, post-service presumptive period.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  Thus, 
the claims for service connection for defective hearing and 
tinnitus are not well grounded.  The claims are therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also, Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  


B.  Service Connection for Residuals of a Head Injury and 
Headaches.

Appellant's service medical records reveal that in September 
1952, he complained of headaches.  Significantly, he stated 
that in 1950, as a civilian, he had a motorcycle accident; 
that he was unconscious for three days; that he was 
hospitalized for three months; and that since then, he had 
experienced occasional headaches as the only sequelae.  
Neurological examination, including diagnostic studies, did 
not reveal any pertinent findings; and emotional instability 
reaction was diagnosed.  A November 1952 Medical Survey Board 
report also referred to a preservice motorcycle accident in 
1950, with resultant loss of consciousness; and appellant 
alleged recurrent headaches dating back to that accident.  A 
November 1952 initial application for VA disability benefits 
did not mention any head injury or headaches.  

Significantly, on March 1961 VA hospitalization, appellant 
denied a history of headaches, dizziness, or seizures.  
Psychophysiologic gastrointestinal reaction and schizophrenic 
reaction were diagnosed.  It was not until 1995, nearly four 
decades after service, that appellant initially contended 
that during service in the latter part of 1950, he sustained 
a head injury when struck in a fight, and has experienced 
residuals of a head injury, including headaches, ever since.  
See appellant's May 1995 written statement, June 1996 
Substantive Appeal, and his representative's written 
statements.  A December 1995 VA neurologic examination 
diagnosed "post-traumatic migraine headaches."  Apparently, 
that diagnosis was based on appellant's unsubstantiated 
history of an in-service head injury.  However, it does not 
appear from the record that that examiner reviewed the entire 
claims folder prior to examination.  It is clear that the 
examiner's opinion was only a recitation of what the 
appellant had told him, and therefore the opinion does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)] 
requirement").  Additionally, in Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993), the Court held that "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  

On April 1998 VA neurologic examination, appellant alleged 
that during basic training, a Mexican policeman in Tijuana 
struck him on the left side of his head with a "slapper"; 
that he had loss of consciousness for some unknown period, 
followed by confusion; that he was treated for this in San 
Diego; and that he had experienced left-sided headaches ever 
since.  He denied any preservice head trauma and stated that 
an October 1952 motorcycle accident resulted in a left foot 
injury, without mentioning any other residual disability.  
Clinically, there was tenderness on palpation over the left 
greater occipital nerve.  The impressions were left occipital 
neuralgia with minor headaches; and neurologic examination 
within normal limits.  The examiner opined that "it is 
reasonably possible that these headaches are post-traumatic, 
being a sequela of a head injury described by the patient, 
having occurred in 1950.  As noted above, this patient denies 
any pre-service motorcycle accident or head injury."  
However, the examiner noted that he had not reviewed the 
entire claims folder prior to examination.  Again, the actual 
service medical records did not include any reference to an 
in-service head injury, but rather only pre-service head 
trauma.  It is clear that the examiner's opinion was only a 
recitation of what the appellant had told him, and therefore 
the opinion does not constitute "competent medical 
evidence."  See LeShore and Reonal.  Significantly, in a 
June 1998 addendum, that examiner stated that after review of 
the claims folder, "there is a discrepancy between the 
history of motorcycle accident provided by the veteran and 
the description reported in a medical report dated 3-11-52 in 
his SMR [service medical record]....  I have no way of 
resolving this discrepancy on the basis of the information 
available...."  It should be added that the Court has held 
that medical opinions which are speculative, general, or 
inconclusive in nature are insufficient to well-ground a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

In summary, appellant has not submitted any probative 
competent evidence showing that he has residuals of a head 
injury and headaches that had an in-service onset or, if 
preexistent to service, permanently worsened during service.  
Appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  Thus, the claims for service 
connection for residuals of a head injury and headaches are 
not well grounded.  The claims are therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit; Grivois, and Edenfield.  
It is the opinion of the Board that the history as recorded 
in the service medical records is more probative than that 
recorded in association with the current claim for benefits.  
Significantly, that history is more contemporaneous with the 
events in question, and hence is deemed more competent on 
this issue.


C.  Service Connection for Residuals of a Left Lower 
Extremity Injury

Appellant alleges that in approximately October 1952, during 
the latter part of service, he sustained a left lower 
extremity injury in an Oakland, California, motorcycle 
accident.  See appellant's June 1995 written statement, June 
1996 Substantive Appeal, and his representative's written 
statements.

While examinations for service entrance did not reflect any 
left lower extremity disability, the service medical records 
reveal that in September 1952, appellant's complaints 
included a "chronic leg condition" since a preservice 
motorcycle accident in 1950.  Clinically, there were well-
healed scars on the medial and posterior aspects of the left 
leg.  No other findings with respect to the left lower 
extremity were noted.  A November 1952 Medical Survey Board 
report also referred to a preservice motorcycle accident in 
1950, with resultant leg pain.  No clinical findings with 
respect to the left lower extremity were noted.  A November 
1952 initial application for VA disability benefits did not 
mention any left lower extremity disability.  

The earliest post-service clinical evidence of a left lower 
extremity disability was not until October 1988, more than 
three decades after service, when appellant underwent private 
hospitalization for excision of an infected left prepatellar 
bursa.  Significantly, it was reported that approximately two 
and a half weeks earlier, while crawling under a house, he 
had sustained a small left knee abrasion, which became 
swollen.  The following month, a left lower extremity deep 
venous thrombosis was diagnosed.  On November 1990 VA 
examination, it was noted that a left lower extremity deep 
venous thrombosis was the result of an October 1988 left 
prepatellar bursectomy.  The left lower extremity had a well-
healed scar over the anterior left knee, noted as due to 
previous prepatellar bursectomy.  No other left lower 
extremity scarring was noted.  Since it did not appear that a 
December 1995 VA examination that was conducted specifically 
examined the left lower extremity to determine whether there 
was any presently manifested scarring, and if so, its 
etiology, the Board remanded the case, in part, for another 
examination to address these concerns.  

On April 1998 VA examination, appellant alleged that in 1952, 
he sustained a left ankle injury in a motorcycle accident, 
resulting in a few scratches and a torn shoe; and that he 
declined surgery after being told by a physician that he had 
torn ligaments.  Currently, there was a 4-inch incisional 
scar over the left patella.  Although there was a left medial 
malleolus scar, this was clinically described as secondary to 
tissue anoxia.  X-rays of the left ankle revealed no evidence 
of fracture.  There was an irregularity at the medial 
malleolus and talus, corresponding to the talotibial 
collateral ligament.  The impressions included remote 
ligamentous injury, left ankle, 1952; knee surgery, remote, 
1988; and left lower extremity thrombophlebitis.  

Significantly, the examiner opined that he was "unable to 
associate the injury to the left ankle with the 
thrombophlebitic process that occurred in the left leg.  I 
have no point of reference to the scarring described in 
1952...."  Additionally, he opined that "the [e]ffects of the 
thrombophlebitis would not only obscure the [e]ffects of the 
1952 injury scarring, but would also dominate it.  In my 
opinion, the impairment of the left lower extremity is due to 
the residuals of the deep venous thrombosis."  In a June 
1998 addendum, that examiner stated that, after review of the 
claims folder, "the patient's history notes that in 1950 he 
was in a motorcycle accident as a civilian which produced a 
[']chronic leg condition[']" and that appellant was having 
"difficulty described in the right lower extremity"; that 
this history "was an effect of the motorcycle accident in 
1950"; that the approximate date of onset of the patient's 
thrombophlebitis is...part of the postoperative period 
following the surgery of October 20, 1988."  Additionally, 
he stated that appellant developed acute onset of a left 
prepatellar bursa infectious process; that after surgical 
excision and drainage, an inflammatory process led to 
phlebothrombosis; and that "I am unable to logically connect 
the incidents of 1988 with any degree of trauma experienced 
in 1952...."  

In summary, appellant has not submitted any probative 
competent evidence showing that he has residuals of a left 
lower extremity injury that had an in-service onset or, if 
preexistent to service, permanently worsened during service.  
Appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  Thus, the claim for service 
connection for residuals of a left lower extremity injury is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit; Grivois, and Edenfield.  


ORDER

Appellant's claims of entitlement to service connection for 
defective hearing, tinnitus, residuals of a head injury, 
headaches, and residuals of a left lower extremity injury are 
not well grounded, and, therefore denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

